Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of status of Office Action, mail date Mar. 16, 2021
The final office action of Mar. 16, 2021 was sent in an error and is vacated.  In the interest of compact prosecution and as a courtesy to the applicants, all the amendments and applicant response filed prior to Mar. 16, 2021 have been considered.   

Notice of status of Office Action, mail date Feb. 19, 2021
The previous office action, mail date Feb. 19, 2021, has been vacated.

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note to Applicant
In the future, it is requested that the Applicant’s follows the guidelines set forth under 37 CFR 1.121 when filing amended claim sets, see MPEP 714 section II C.  For example, in the amended claim set submitted Feb. 19, 2021, markings to show all of the 

Response to Amendments
	Applicant’s amendments, corrected and amended specification, amended drawings, Declaration submitted under 37 C.F.R. §1.132 by Erik J. Woods, Ph.D., and response filed Feb. 19, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1 and 8-26 are currently pending.
Claims 1, 8-10, 12, and 25 are amended.
 	Claims 2-7 are cancelled.
Claim 26 is new.
	Claims 1 and 8-26 have been considered on the merits. 

Drawings
The previous drawing objections are withdrawn due to amendments made to the specification.  New drawing objections have been added due to amendment. 

The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: illegible text in Figures 19 and 27-29; and there is description of color in the Specification of Figure . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
	It is noted and appreciated that the Applicant correct the majority of trademarks in the application, however, there still remains a couple that have not been addressed. In addition, new drawing specification have been added due to amendment.


The use of the trademarks: Systemex XP-300™ in last para. on pg. 22; and Cellometer® Vision in last para. on pg. 22;  Whirl-Pak® bag in para. 2 on pg. 35; STEMulate® in para. 2 on pg. 35; Cellometer® Vision in para. 1 on pg. 36; ViaStain™ in para. 1 on pg. 36; TrypLE™ in para. 2-3 on pg. 36; ACEA Biosciences NovoCyte® 2060R flow cytometer in para. 5 on pg. 36, in para. 1 on pg. 54; NovoExpress® in para. 1 on pg. 37; Mesencult™ in para. 2 and 3 on pg. 37; StemPro ™ in para. 2 on pg. 37; Graphpad Prism® in para. 3 on pg. 38; Methocult™ Optimum in para. 2 on pg. 54 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Additionally it is noted on pg. 35 there is a duplicate of the phrase “Isolation of MSC from iliac and VB BM” and on pg. 59 the title “Ischemia-Time Regression Models” has “Ischemia-Time” on the previous line.  
Appropriate correction is appreciated. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-7, the phrase “(b) combining the cadaver bone fragments with a grinding medium comprising two or more of a nuclease that cleaves both DNA and RNA, and one or more of human serum albumin (HSA), heparin, an electrolyte medium, and a growth media”, renders the claim and its dependents indefinite, since it is unclear what the phrase “two or more of” refers to.  It is unclear if it meant to refer to two or more nucleases that cleaves both DNA and RNA or two or more of a nuclease, human serum albumin (HSA), heparin, an electrolyte medium, and a growth media.  Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For the purposes of compact prosecution, the claims will be interpreted to mean “(b) combining the cadaver bone fragments with a grinding medium comprising  a nuclease that cleaves both DNA and RNA, and one or more of human serum albumin (HSA), heparin, an electrolyte medium, and a growth media”.

Appropriate correction is appreciated. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11-12, 14-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Donnenberg et al. (Regenerative Medicine, 2011) (ref. of record) in view of Long et al. (Archives of Virology, 2013) as evidenced by Han et al. (Cytotechnology, 2013).
With respect to claims 1, 23, and 24, Donnenberg teaches a method of recovering of marrow cells which include mesenchymal stem cells and hematopoietic stem cells from cadaver bone (abstract).  With respect to claim 1 step (a), Donnenberg teaches the method where the cadaver bone and cadaver bone fragments are obtained (pg. 2 para. 2-3).  It is noted that claim 1 step (a) recites that the cadaver bone can optionally be processed into cadaver bone fragments and the term “optionally” does not require that the cadaver bone be processed.  With respect to claim 1 step (b), and claims 11 and 12, Donnenberg teaches the method where the cadaver bone fragments claim 1 step (c), Donnenberg teaches the method where the cadaver bone fragments are tumbled and the solution is collected (processing the medium-treated cadaver bone fragments to extract bone marrow cells) (pg. 3 para. 1).  With respect to claim 1 step (d), Donnenberg teaches the method where the cells are collected (pg. 3 para. 1).
With respect to claim 14, Donnenberg teaches the method where the bone pieces or fragments is crushed into smaller pieces (pg. 3 para. 1).  With respect to claim 15, Donnenberg teaches the method where rinsed bone fragments is filtered through a sieve to produce a cell rich filtrate (pg. 3 para. 1).  With respect to claim 16, Donnenberg teaches the method where the filters are No. 40 and No. 80 (supplementary contents steps 22-32).  With respect to claim 17, Donnenberg teaches rinsing the chamber containing the bone chips with additional medium and added that to the sieves (supplementary contents steps 22-32).  With respect to claim 18, Donnenberg teaches a first sieve of 500 µm followed by 200 µm sieve (pg. 3 para. 1 and supplementary contents steps 22-32).  With respect to claim 21, Donnenberg teaches the method where the bone is vertebral (pg. 2 para. 2).  With respect to claim 22, Donnenberg teaches the method where multiple bones are derived from the same donor (pg. 2 para. 2).  With respect to claim 26, Donnenberg teaches the cells are prepared for transplantation into humans (abstract and pg. 4 para. 1).  
Donnenberg does not teach the claimed method where the vertebral bones are cut into 1.5 cm3 cubes as recited in claim 20.  However, Donnenberg teaches the method where the vertebral bones were cut into 1-2 cm3 cubes (pg. 2 para. 3).  At the 3 cubes, since this size is within the claimed range taught by Donnenberg.  It would have been obvious to use bone fragment sizes within the taught range taught by Donnenberg which includes 1.5 cm3 cubes.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in using or dividing cadaver bone fragments in 1.5 cm3 pieces, since Donnenberg teaches the method where cadaver bone fragments are used which include those with that size.  
Donnenberg does not teach the method where the grinding medium includes a nuclease that cleaves both DNA and RNA as recited in claim 1.  However, Long teaches a method of isolating cells from lung tissue by homogenizing the tissue in a medium containing 125 U/mL Benzonase® (a nuclease that cleaves both DNA and RNA) (pg. 1307 Col. 2 para. 2).  Long further teaches collecting bone marrow cells in a rinse medium containing 125 U/mL Benzonase® (pg. 1307 Col. 2 para. 3).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg to include a nuclease that cleaves both DNA and RNA, such as Benzonase®, for the purpose being able to process the cadaver bone fragments to obtain stem cells since such nucleases were known to be used to isolate stem cells from tissue.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg to include a nuclease that cleaves both DNA and RNA, since similar methods of processing stem cells were known to use nucleases that cleave both DNA and RNA in the homogenizing medium and in isolating bone marrow cells as taught by Long and Donnenberg teaches a grinding medium with a nuclease.  
Although, Donnenberg teaches the method where the cadaver bone fragments were irrigated with medium containing 10 U/ml heparin (pg. 2-3 bridging para.), neither Donnenberg or Long teach the specific concentrations for the nuclease (3 U/mL) and HSA (2.5%) as recited in claims 8 and 25.  However, the concentrations of cell culture medium components are well-known result-effective variables in the art and would be optimized according to such factors as the intended use of the media and the cells being supported.   It would be obvious to one of ordinary skill in the art to try a range of concentrations of medium components to arrive at the claimed concentrations through routine optimization as evidenced by Han.  Han teaches optimizing the isolation medium for umbilical cord mesenchymal stem cells (abstract).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg in view of Long as evidenced by Han (as applied to claims 1, 8, 11-12, 14-18, and 20-26 above), and further in view of Warner et al. (US 2016/0175198) (ref. of record).
The teachings of Donnenberg and Long can be found in the previous rejection above. 
Donnenberg does not teach the method where the electrolyte medium is a sterile, nonpyrogenic, isotonic solution as recited in claim 9 or where the electrolyte medium has a pH of 7.4 as recited in claim 10.  However, Warner teaches suitable electrolyte medium for stem cells include Plasma-Lyte® (a sterile, nonpyrogenic, isotonic solution with a pH of 7.4) and Isolyte® (an electrolyte medium with a pH of 7.4) (0008 and 0048).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the electrolyte medium is a sterile, nonpyrogenic, isotonic solution and/or has a pH of 7.4, such as Plasma-Lyte® or Isolyte®, for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the electrolyte medium is a sterile, nonpyrogenic, isotonic solution and/or has a pH of 7.4, since methods of processing stem cells were known to use electrolyte mediums which are is a 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg in view of Long as evidenced by Han (as applied to claims 1, 8, 11-12, 14-18, and 20-26 above), and further in view of Vines et al. (US 2015/0216911 A1) (ref. of record).
The teachings of Donnenberg and Long can be found in the previous rejection above. 
Donnenberg does not teach the method where the growth medium is Iscove’s modified Dulbecco’s medium (IMDM) as recited in claim 13.  However, Vines teaches collecting stem cells in any appropriate medium including Iscove’s modified Dulbecco’s medium and supplementing with HSA (0043).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the growth medium is IMDM for the purpose being able 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg in view of Long as evidenced by Han (as applied to claims 1, 8, 11-12, 14-18, and 20-26 above), and further in view of Loeb (US 2002/0182186 A1) (ref. of record).
The teachings of Donnenberg and Long can be found in the previous rejection above. 
Donnenberg does not teach the method further comprising a step of removing fat from an intermediate product as recited in claim 19.  However, Loeb teaches removing the fat content of bone marrow when collecting stem cells (0030).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The claim rejections under nonstatutory double patenting are revised due to amendment.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 8-12, 14-19, 21 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 9, 16-19, 21 and 23 of copending Application No. 16/734713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1 and 8 are recited by claims 8, 16 and 17 of Application No. 16/734713.  The limitations of the grinding and filtering medium of instant claims 1, 8-12, 17, 25 is recited by claim 17 of Application No. 16/734713.  The limitations of the grinding of instant claim 14 is recited by claim 9 of Application No. 16/734713.  The limitations of the filtering of instant claim 15 is recited by claim 18 of Application No. 16/734713.  The limitations of the filtering sieve of instant claim 16 is recited by claim 19 of Application No. 16/734713.  The limitations of the filtering of instant claim 18 is recited by claim 21 of Application No. 16/734713.  The limitations of the filtering of instant claim 19 is recited by claim 23 of Application No. 16/734713.  The limitations of the bone fragment source from vertebral bodies of instant claim 21 is recited by claim 8 of Application No. 16/734713.

Claims 1, 8, 11, 12, 15 and 21-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12-19 of copending Application No. 17/013407 as evidenced by Han et al. (Cytotechnology, 2013).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem  and the limitations of the instant claims 1, 8, 11, and 12 are recited by claims 1 and 12-14 of Application No. 17/013407.  The limitations of the filtering of instant claim 15 is recited by claim 15 of Application No. 17/013407.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 16 and 17 of Application No. 17/013407, respectively.  The limitations of the recovered cells containing hematopoietic stem cells and mesenchymal stem cells of instant claims 23 and 24 are recited by claims 18 and 19 of Application No. 17/013407, respectively.
Although, the claims of Application No. 17/013407 do not recite the specific concentrations for the nuclease (3 U/mL), heparin (10 U/mL) and HSA (2.5%) as recited in claims 8 and 25, the concentrations of cell culture medium components are well-known result-effective variables in the art and would be optimized according to such factors as the intended use of the media and the cells being supported.  It would be obvious to one of ordinary skill in the art to try a range of concentrations of medium components to arrive at the claimed concentrations through routine optimization as evidenced by Han.  Han teaches optimizing the isolation medium for umbilical cord mesenchymal stem cells (abstract).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 

Claims 1, 8, 9, 11, 13-15, 21, 22, 24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12-14, 21, 22 and 27 of copending Application No. 17/013400 as evidenced by Han et al. (Cytotechnology, 2013).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1, 9, 11, 13 and 14 are recited by claims 1, 12, 13 and 27 of Application No. 17/013400.  The limitations of the filtering of instant claim 15 is recited by claim 1 of Application No. 17/013400.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 21 and 22 of Application No. 17/013400, respectively.  The limitations of the recovered cells containing mesenchymal stem cells of instant claim 24 is recited by claim 1 of Application No. 17/013400.
Although, the claims of Application No. 17/013400 do not recite the specific concentrations for the nuclease (3 U/mL), heparin (10 U/mL) and HSA (2.5%) as recited in claims 8 and 25, the concentrations of cell culture medium components are well-known result-effective variables in the art and would be optimized according to such factors as the intended use of the media and the cells being supported.  It would be 

Claims 1, 8-12, 14, 15, and 21-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9-12 and 15-18 of copending Application No. 17/013379 as evidenced by Han et al. (Cytotechnology, 2013).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1, 9-12, and 14 are recited by claims 1, 9, 10 and 11 of Application No. 17/013379.  The limitations of the filtering of instant claim 15 is recited by claim 12 of Application No. 17/013379.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 16 and 17 of Application No. 17/013379, respectively.  The limitations of the 
Although, the claims of Application No. 17/013379 do not recite the specific concentrations for the nuclease (3 U/mL), heparin (10 U/mL) and HSA (2.5%) as recited in claims 8 and 25, the concentrations of cell culture medium components are well-known result-effective variables in the art and would be optimized according to such factors as the intended use of the media and the cells being supported.  It would be obvious to one of ordinary skill in the art to try a range of concentrations of medium components to arrive at the claimed concentrations through routine optimization as evidenced by Han.  Han teaches optimizing the isolation medium for umbilical cord mesenchymal stem cells (abstract).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.


Response to Arguments 
Applicant's arguments filed Feb. 19, 2021 have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. §102 and §103, Applicant argues that Donnenberg does not teach or suggest combining cadaver bone fragments with a grinding medium that comprises a nuclease that cleaves both DNA and RNA as recited 
Applicant argues that it would not have been obvious to replace the nuclease taught by Donnenberg with a nuclease that cleaves both DNA and RNA as claimed in light of unexpected results obtained by using a nuclease that cleaves both DNA and RNA (Remarks pg. 9 para. 3).  Specifically, Applicant further argues that in the Declaration under 37 C.F.R. § 1.132 submitted by Dr. Woods, Dr. Woods states that he found the nuclease taught by Donnenberg unsuitable and found that a nuclease that cleaves both DNA and RNA required 33 fold less enzyme to achieve the desired cell count than the nuclease of Donnenberg (Remarks pg. 9 last para.) and that it allowed him to successfully remove residual enzyme from the obtained product (Remarks pg. 9 last para. to pg. 10 first para.).  Similarly, Applicant argues that by using the nuclease of amended claim 1, a superior transplantable stem cell product is produced to that of Donnenberg (Remarks pg. 10 para. 1).  Unfortunately the Applicant did not provide any data to support these assertions. MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Since the Applicant provided no experimental data to support the unexpected results stated above, the Applicant's assertions of unexpected results are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or 
Applicant argues that a skilled artisan would not modify the Oetjen’s teachings, which relates to the aspiration of bone marrow from live donors and to the thawing of frozen mononuclear cells, to a step of contacting bone fragments from the live donor and/or administering Benzonase to a live donor (Remarks pg. 10 para. 5).  Applicant’s arguments with respect to Oetjen have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Applicant argues that none of Warner, Vine, and/or Loeb remedy the deficiencies of Donnenberg and/or Oetjen (Remarks pg. 11 para. 4).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Donnenberg and Oetjen were not found to be persuasive as explained above. 
Applicant requests that the obviousness-type double patenting rejections be held in abeyance until allowable subject matter is identified in any of the co-pending applications (Remarks pg. 11 last para.).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting applications should those applications issue before this one does.  Until terminal disclaimers are received, the rejections stand. 


Declaration submitted by Erik J. Wood, Ph.D.
Dr. Wood states that they found that the grinding medium only requires 3 Units/ml of Benzonase® to obtain at least 2 x108 CD34+ cells from cadaver bone fragments compared to 100 Units/ml needed of a DNase to obtain a similar amount 

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632